Appellant was assessed the lowest penalty on a conviction for unlawfully carrying a pistol.
The court at which he was convicted adjourned November 14, 1914. What purports to be a statement of facts was filed some seventy-four days later. The Assistant Attorney General moves to strike the document out and not consider it because filed too late. It would be necessary to grant his motion ordinarily. But a careful examination of the record discloses that no notice of appeal was given and entered in the *Page 307 
court below. Hence, this court has no jurisdiction of this case and it will, therefore, be dismissed.
Dismissed.